UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6509



REGINALD ASKEW,

                                              Plaintiff - Appellant,

          versus


DOCTOR LIGHTSEY,

                                               Defendant - Appellee,

          and


MARVIN L. POLK; V. MCCULLOUGH;     MICHAEL    V.
NORRIS; D. J. METIKO, Doctor,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00022-H)


Submitted:   September 29, 2006           Decided:   November 9, 2006


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Askew, Appellant Pro Se. Elizabeth P. McCullough, YOUNG,
MOORE & HENDERSON, PA, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Reginald Askew appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           See Askew v. Polk,

No. 5:05-ct-00022-H (E.D.N.C. Feb. 27, 2006).            We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -